 ABB, INC. 355 NLRB No. 2 
13ABB, Inc. 
and
 Local 2379, United Automobile, Aero-
space & Agricultural Implement Workers of 
America.  Case 14ŒCAŒ29219
 January 22, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On September 4, 2009, Administrative Law Judge 
William N. Cates issued the attached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel and the Charging Party filed answering 

briefs.   
The National Labor Relations Board
1 has considered 
the decision and the record in light of the exceptions and 
briefs and has decided to affirm the judge™s rulings, find-
ings,
2 and conclusions
3 and to adopt the recommended 
Order. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, ABB, Inc., Jefferson City, 
                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
  Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.   See 
Teamsters Local 523 v. NLRB
, ___F.3d 
___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009);  
Narricot Industries, 
L.P. v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB, 568 F.3d 410 (2d Cir. 
2009), petition for cert. 
filed 78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted ___S.Ct.___, 2009 WL 

1468482 (U.S. Nov. 2, 2009); 
Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition 
for cert. filed 78 U.S.L.W. 3098 
(U.S. Aug. 18, 2009)(No. 09-213).  But see
 Laurel Baye Healthcare of 
Lake Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 2009), petition for 
cert. filed 78 U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
2 The Respondent excepts to some of the judge™s credibility findings. 
The Board™s established policy is not
 to overrule an administrative law 
judge™s credibility resolutions unless 
the clear preponderance of all the 
relevant evidence convinces us that they are incorrect.  
Standard Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings. 
3 Applying the ﬁclear and unmistakab
le waiverﬂ standard reaffirmed 
in Provena St. Joseph Medical Center
, 350 NLRB 808, 811 (2007), 
Member Schaumber agrees with the judge that the Union did not waive 

its right to bargain over changes to
 the job description for Code 18 
Electronic Electricians.  Although Member Schaumber adheres to the 
position that the Board should instead 
apply a ﬁcontract coverageﬂ test, 
he acknowledges that the ﬁclear and 
unmistakable waiverﬂ standard is 
extant Board law and applies it for the purpose of deciding this case.   
See Verizon North, Inc., 352 NLRB 1022, 1022 fn. 2 (2008). 
Missouri, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order. 
 Kathy J. TalbottŒSchehl, Esq.,
 for the Government.
 1 Richard Porter, Esq. 
and  Jerry M. Hunter, Esq., 
for the Com-
pany.
2 Gerald Kretmar, Esq., 
for the Union.
3 DECISION STATEMENT OF THE 
CASE WILLIAM N. CATES, Administrative Law Judge.  This case 
concerns allegations that ABB, 
Inc. (the Company) unilaterally 
changed the job description for c
ode 18 electronic electricians 
without prior notice to Local 23
79, United Automobile, Aero-
space & Agriculture Workers of America (the Union), the pro-
duction and maintenance employees™ exclusive collective-
bargaining representative; and, after the Union orally requested 
the Company bargain over the code 18 Electronic Electrician™s 
job description, the Company has failed and refused to do so.  It 
is alleged job descriptions are 
mandatory subjects for the pur-
poses of collective ba
rgaining.  It is alleged the Company, by 
its actions, has failed and refuse
d to bargain collectively in 
good faith with the Union as
 the exclusive collectiveŒ
bargaining representative of it em
ployees within the meaning of 
Section 8(a)(1) and (5) of the National Labor Relations Act (the 
Act).  
I heard this case in trial in Jefferson City, Missouri, on June 
1 and 2, 2009. The case originates from a charge filed by the 
Union on January 16, and ame
nded on April 30, 2008, against 
the Company.  The prosecution of
 this case was formalized on 
February 27, 2009, when the Regional Director for Region 14 
of the National Labor Relations Board (the Board), acting in the 
name of the Board™s General Co
unsel, issued an amended com-
plaint and notice of hearing (the complaint) against the Com-
pany. 
The Company, in a timely filed answer to the complaint, de-
nies having violated the Act in any manner alleged in the com-
plaint.  The parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cro
ssŒexamine wit-nesses, and to file briefs.  I carefully observed the demeanor of 
the witnesses as they testified.  I have studied the whole record, 
the posttrial briefs, and the authorities cited therein.  Based on 
more detailed findings and analys
is below, I conclude and find 
the Company violated the Act s
ubstantially as alleged in the 
complaint. 
                                           
 1 I shall refer to counsel for General Counsel as counsel for the Gov-
ernment or Government. 
2 I shall refer to counsel for the Company as counsel for the Com-
pany or Company. 
3 I shall refer to counsel for the 
Union as union counsel or Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  14FINDINGS OF FACT
 I.  JURISDICTION
, LABOR ORGANIZATION STATUS
, AND SUPER-VISORY STATUS The Company is a Delaware corporation with an office and 
place of business in Jefferson City, Missouri, where it is, and 
has been, engaged in the manufacture and nonretail sale of 
electrical transformers.  During the 12 months ending January 
31, 2009, a representative period, the Company sold and 
shipped from its Jefferson City, 
Missouri facility goods valued 
in excess of $50,000 directly to po
ints outside the State of Mis-
souri. The parties admit, and I find, the Company is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The parties admit, and I find, the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
It is admitted, and I find, that Matt Boyle, Michael Hoffman, 
Susan McAdams, and Eric Mer
cer are, among others, supervi-
sors and agents of the Company within the meaning of Section 
2(11) and (13) of the Act. 
II. THE UNIT It is admitted the following employees of the Company, (the 
unit), constitute a unit appropriate for the purposes of collective 
bargaining with the meaning of Section 9(b) of the Act. 
 All production and maintenance employees employed by the 
Company at its Jefferson City, 
Missouri facility, excluding all 
office clerical and profession
al employees, technical employ-
ees, salaried employees, guards and supervisors as defined in 
the Act. 
 It is admitted that since about May 7, 1998, and at all mate-
rial times, the Union has been the designated exclusive collec-
tiveŒbargaining representative of the Unit and since then the 
Union has been recognized as the representative by the Com-
pany.  This recognition has been embodied in (1) A collectiveŒ
bargaining agreement, effective from February 1, 1999, through 
January 31, 2002; (2) In the implemented ﬁTerms and Condi-
tions of Employmentﬂ effectiv
e from February 1, 2004, though 
January 25, 2008, and extended to February 4, 2008; and (3) In 
a collectiveŒbargaining agreement, effective from February 4, 
2008, through February 3, 2012. 
III.  THE GOVERNMENT
™S EVIDENCE
 A somewhat detailed review of the party™s collective-
bargaining history is helpful background in deciding the issues 
surrounding the allegation of changes to the code 18 electronic 
electrician job description. 
Negotiations for the first collective-bargaining agreement 
began July 1998, and, as just noted, resulted in an agreement 
effective from February 1, 1999
, though January 31, 2002.  33 
year employee Thomas Zewe se
rved as a union bargaining 
committee member and testified regarding the initial contract 
negotiations, however, the Un
ion™s chief spokesperson was 
Don Burgess.  The first agreem
ent did not contain job descrip-
tions although job descriptions 
were discussed during the nego-
tiations.  Zewe testified that
 around November 1998, Burgess 
requested the Company provide a copy of all maintenance em-
ployee job descriptions.  According to Zewe, the Company 
provided the copies including a job description for code 18 
electronic electrician.  The code 18 electronic electrician job 
description provided by the Comp
any, at that time, was dated 
June 15, 1995, and approved a
nd signed by Company Human 
Resources Representative R. L. Pickering and Manufacturing 
Manager R. Woods on August 14, 1997 (herein after referred to 
as the 1995 job description).  Zewe testified the Union re-
viewed the job descriptions, f
ound them to be ﬁpretty muchﬂ 
ﬁwhat the proper job descriptionsﬂ were and union spokesper-
son Burgess told the Company™s chief spokesperson human 
resources manager, Stephen Buckley, the Union ﬁcould accept 
the job descriptions as written.ﬂ   The Union informed the 
Company it wanted to spend tim
e negotiating other unresolved issues.  Zewe said Burgess ma
de no mention of waiving the 
right to thereafter bargain about job descriptions and added 
there were no further discussions 
of job descriptions during the 
initial contract negotiations th
at resulted in the 1999 to 2002 
labor agreement. 
Twenty-year employee Richard Jorgensen participated in 
and testified regarding the contr
act negotiations that took place 
upon the expiration of the 1999 to 2002 agreement; however, 
Matt Snell was the Union™s chief spokesperson at the negotia-
tions.  The negotiations started in 2002 and continued into 
2004.  Jorgensen testified the Union, on January 16, 2002, 
made several information reque
sts of the Company including a 
request for a listing of the jobs in the plant and for existing job 
descriptions and codes for the j
obs and the date of the last 
changes to the job descriptions. 
 Jorgensen said the parties dis-
cussed job descriptions adding that Snell mentioned the Union 
had a book of job descriptions and asked Company Chief 
Spokesperson Buckley if any changes had been made to the job 
descriptions. Buckley said there 
had not been any changes that 
everything remained the same.  Buckley wrote on the Union™s 
written request of January 16, 2002, that the job descriptions 
had already been provided and that
 Zewe confirmed that fact.  
Zewe testified Buckley said, ﬁwe 
had all copies of job descrip-
tions and there had been no changes to the job descriptions.ﬂ  
Zewe added, Buckley said, ﬁthe
 ones we had in our possession 
that we received in the first negotiations were the job descrip-
tions still in effect.ﬂ   
In 2004, the parties reached bargaining impasse and thereaf-
ter, from February 1, 2004, to 
February 4, 2008, operated under 
the Company™s last, final, and co
mplete contract offer referred 
to as ﬁTerms and Conditions of Employment.ﬂ 
Union Bargaining Chairman Jo
rgensen testified negotiations 
for the current collective-bargaining agreement commenced in 
January 2006, and resulted in the agreement effective February 
1, 2008, through January 31, 2012.
  Jorgensen said job descrip-
tions were not discussed during these negotiations. 
The Government contends the instant case actually begins on 
or about July 17, 2007, with an incident involving code 18 elec-
tronic electrician employee Phillip Porter. 
Union Steward Rice, a calibration analyst and 25 year em-
ployee of the Company, testified that prior to his current job 
assignment he served as a code 18 electronic electrician at the 
Company for approximately 3 year
s.  Rice, at various times, 
also served as a union steward.  Rice became involved as union 
 ABB, INC.   15steward for Porter on July 17, 2007, as a result of Porter being 
suspended pending an investigation 
regarding Porter™s failure to 
perform a project assigned him by the Company.  Rice was 
called to Maintenance Supervis
or Michael Hoffman™s office 
during the morning hours of the 17
th to meet with Hoffman and Porter™s immediate supervisor, 
Manufacturing Supervisor Eric 
Mercer.  Rice was told the Company had a project on the three 
phase tank line they wanted Porter to perform and he would not 
agree to do so.  Rice said he considered that whether an em-
ployee agreed to perform that type project was, as it had been in 
the past, voluntary. 
Rice testified Hoffman and Mercer showed him a job de-
scription with yellow highlight
ed portions.  Hoffman and Mer-
cer told Rice the highlighted portions of the job description 
showed Porter should be able to
 perform the project and was, 
ﬁwhat they felt was going to be their means to make him do this 
project.ﬂ  Hoffman and Mercer gave Rice a copy of the high-
lighted job description.  Rice sa
id he had seen the description 
before but it was at a time 
when it was unsigned and undated 
and he figured it was something the Company was working on.  
Rice explained he had seen the unsigned and undated job de-
scription on his supervisor, David Lunford™s, office desk when 
he was a code 18 electronic electrician.  Rice was a code 18 
electronic electrician from a
pproximately 2003 to 2006.  Rice 
identified the code 18 electronic 
electrician job description he was given on July 17, 2007, as one
 indicating it was revised in 
April 1999 (herein after the 1999 job description).  Rice said he 
gave the job description [April 1999] to Union Bargaining 
Chairman Richard Jorgensen later that evening, July 17, 2007. 
Jorgensen testified Union Steward Rice made him aware of 
Porter™s suspension late on July
 17, 2007, telling him Porter 
ﬁhad been suspended for allegedly refusing to do some work, 
which it has been the Union™s position that it was beyond the 
scope of his job description.ﬂ  Jorgensen said Rice also gave 
him a copy of the job description the Company had given him 
that day when he met with them regarding Porter.  Jorgensen 

testified he had never, prior to
 July 17, 2007, seen the job de-
scription Rice provided him that day.  Jorgensen identified the 
job description given him that day as the 1999 code 18 elec-
tronic electrician job description. 
Jorgensen testified he and Union Spokesperson Snow met 
with HR Manager Matt Boyle on July 18 and 19, 2007, about 
Porter™s situation, which Boyl
e informed them was under inves-
tigation, but the job description was not mention. 
On July 26, 2007, Jorgensen and Rice met with HR Manager 
Boyle and Labor Relations Mana
ger Susan McAdams at which 
time the Company provided the Union a proposal to resolve the 
Porter matter.  Jorgensen testified it was at this point: 
 I asked the Company, now that 
I™ve had time to take a look at 
the 1999 job description and take a look at the ones that I have 
on file at the office that for sure this 1999 one has never been 
presented to the Union before.  So I asked the Company, 
which of the two, the 1995 one, which we do have on file at 
the Union Hall, and this new 1999 one, which one that the 
Company feels is their current job description.  Their reply 
was the 1999 one.  My reply was if that is in fact the case, 
then I™m requesting negotiations. 
 Jorgensen said he had the 1995 job description with him, 
which had been approved (signed and dated), by the Company 
on August 14, 1997.  Jorgensen said the 1995 job description 
for a code 18 electronic electric
ian had been given to the Union 
in the book of job descriptions provided by the Company in 
1999.  Jorgensen testified the Union had never been given any 
code 18 electronic electrician 
job description other than the 
1995 description.  According to Jorgensen, HR Manager Boyle 
nor McAdams made any response to
 his request to negotiate the 
code 18 electronic electrician job description. 
Jorgensen testified the Union and Company met and ex-
changed counterproposals and additional proposals on August 2 
and 7, 2007, regarding the Porter matter. 
Jorgensen met with HR Manage
r Boyle and Labor Relations 
Manager McAdams on August 10, 2007, and told them the 
Company™s proposals were unacceptable to Porter. Jorgensen 
said he knew what was then going to happen; that if Porter did 
not take voluntary retirement
, the Company would terminate 
him.  Jorgensen testified, 
 So, again, I requested that if your position is still the same, 
that the 1999 job description is your current job description, 
again, I™m requesting negotiations. 
 Jorgensen said the Company made no response to his re-
quest.  Porter was terminated on August 10, 2007, and Jorgen-
sen filed a grievance on hi
s behalf on August 14, 2007. 
IV.  THE COMPANY
™S EVIDENCE HR Manager Buckley testified he served as chief spokesper-
son for the Company during the 1998 negotiations for an initial 
contract.  According to Buckley,
 the Union requested to negoti-
ate unit job descriptions.  Buckley said the subject matter, 
thereafter, came up from time to time.  Buckley said the Union, 
because of a press for time, informed the Company sometime in 
October 1998, ﬁthey did not want to spend the time to negoti-
ate[e] over the job descriptions,ﬂ
 that their time could be better 
spend on other areas of disagreement.  Buckley agreed, the 
Company would be willing to negotiate job descriptions at a 
later time. As noted elsewhere, the parties arrived at their initial 
agreement in February 1999. 
HR Manager Buckley testified the parties commenced very 
extended bargaining in the first week of January 2002 toward a 
successor collective-bargaining agr
eement.  Buckley said about 
a week or two after bargaining began the Union made, in writ-
ing, an information request of the Company for, among other 
things, a copy of all job descriptions.  The Union™s request 
dated January 16, 2002, specifica
lly requested, ﬁexisting job 
descriptions and codes for jobs 
in the plant at the current time 
and date of last change.ﬂ  Bu
ckley told Union Chief Spokesper-
son Matt Snell, as they discussed the Union™s various informa-
tion requests, the Union did not need to again ask for job de-
scriptions; ﬁyou already have the job descriptions in the union 
hall.ﬂ  Buckley noted the code
s were already defined in the 
collective-bargaining agreement.  Buckley testified Union bar-
gaining committee member Zewe agreed with his (Buckley™s) 
comments and added, ﬁyes, they are in the union hall, we have 
it.ﬂ  Buckley testified that at 
some point the job descriptions 
were, in fact, updated or revised.  He testified: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  16ﬁThere had been some revisions, nothing major, you know, 
onesie, twosie kindŒof changes. 
 There had been some revisions
, but, theŠ, not close in the 
timeframe of 2002.ﬂ  
 They were prior to, long time prior to. 
 Buckley said he was referring 
to the active job descriptions 
when he made reference to the Union already having the job 
descriptions.  According to Buck
ley current job descriptions are 
kept in a ﬁthree ring binder type bookﬂ in the HR offices. 
Buckley testified that ﬁperiodically,ﬂ during the extended 
contract negotiations that starte
d in January 2002, the subject of 
job descriptions would come up and then go away but, ﬁIt just 
was never formally bargained.ﬂ 
Former HR Hourly Employee 
Relations Manager Robert 
Pickering, who reported to HR Manager Buckley, testified he 
maintained job descriptions in a 
three-ring binder in his office 
on his credenza.  Pickering testified that, on June 24, 1999, he 
received a written request from union bargaining committee 
member Zewe for Material Marsha
ller A and B job descriptions 
which he provided.  Pickering made a notation to himself on 
Zewe™s request that this was the second time he had provided 
this information to the Union.  Pickering also noted on the re-
quest, ﬁwe ran a complete copy and gave to the Union previ-
ously, also.ﬂ  Pickering explained ﬁa complete copyﬂ meant he 
gave the Union a copy of all the job descriptions and added; ﬁIt 
would have been in the summer of ‚99, prior to the date of 
6/24/99.ﬂ Pickering said he gave the complete revised (April 1999) job 
descriptions to the Union Ch
airperson Thomas Shackelford. 
Pickering testified that in April 1999, he updated all Occupa-
tional Progression Channel (OPC) numbers on all job descrip-
tions based on what had been 
negotiated in the collective-
bargaining agreement.  Pickering said that when the OPC num-
bers were updated, the job descri
ptions, if needed, were also 
revised.  He testified, revisi
ons were made in April 1999, and 
he thought some of the job descriptions were in fact revised and added, ﬁbut, I can™t tell you the 
list of what jobs would have 
been [revised].ﬂ  According to 
Pickering, the code 18 electronic 
electrician job description was in
cluded in the job descriptions 
he gave to Shackelford during the summer of 1999.   
Pickering testified he provided union bargaining committee 
member Zewe a 1-page copy of
 all maintenance employee job 
codes on September 15, 1999.  Pick
ering said he not only gave 
Zewe the job codes but added,
 ﬁHe would have received a 
complete set of job descripti
ons, along with this document.ﬂ 
Thomas Shackelford worked at the Company from October 
1972 until February 2003, in various
 positions as a maintenance 
employee, manager, and supervisor
.  Shackelford testified that 
for part of 1999, he was Chairperson of the bargaining commit-
tee for the Union.  Shackelford said his time as Chairperson 
was after the parties had arrived at an initial collective-
bargaining agreement.  Shackelford testified that somewhere in 
the middle of June 1999, Former
 HR Hourly Employee Rela-
tions Manager Pickering gave him 
a list of the job descriptions 
and; ﬁHe explained to me, that™s 
what they were and that they 
were requested from him and 
he gave them to me.ﬂ  
Shackelford testified he was not sure if he was told what time 
period the job descriptions cove
red but added they were the 
revised ones.  Shackelford said 
the job descriptions were con-
tained in a binder but he did not go through them.  Shackelford 
said that within a day or so he
 took the job descriptions to the 
union hall laid them on a table but did not know what, thereaf-
ter, happened to them.  Shackel
ford could not recall who, from 
the Union, requested the job descriptions and on crossŒ
examination said it could have been him.  Shackelford said the 
Union requested the job descriptions because of the OPC™s 
being changed.   
On cross-examination Shackelford acknowledged the Union 
removed him as chairperson but 4 
months later reinstated him.  
He thereafter resigned.  Shackel
ford first testified he had not 
spoken with anyone about his te
stimony before testifying.  
Shackelford specifically said no
 one contacted him nor had he 
talked with anyone about his testimony prior to testifying.  
However, after being asked by co
mpany counsel on redirect, he 
acknowledged company counsel 
had contacted him and asked 
him questions about the job descriptions and Pickering. 
Labor Relations Manager Susan 
McAdams testified that in 
March 2005, Union International Representative John Morris 
came to the Company to review the maintenance jobs and job 
descriptions to ascertain if 
the maintenance department quali-
fied for the Union™s journeym
an program.  McAdams attended 
a meeting with Morris, HR Manager Buckley and Union Chair-
person Jorgensen about mainte
nance employee job descrip-
tions.  McAdams said Morris told them he had reviewed the 
maintenance job descriptions and had a copy of the descriptions 
with him at the time.  McAdams testified Morris did not ask 
HR Manager Buckley for job desc
riptions nor did he express a 
need for job descriptions.  Ac
cording to McAdams, they dis-
cussed at their meeting, the code 18 electronic electrician job 
description.  McAdams said she did not examine to see what 
job descriptions Morris actually 
had with him nor did he show 
the descriptions to her.   
Former HR Hourly Employee Relations Manager John Lee 
Suttenfield, III, testified he commenced working for the Com-
pany in May 1976, and became 
an HR Manager in July 2002.  
He said he was advised by em
ail in 2005, that Union Interna-
tional Representative Morris was coming to visit the Company 
in connection with the possibilit
y of establishing a journeyman 
training program at the Company for maintenance employees.  
Suttenfield said he was provided a sample form letter from the 
Union regarding certain information on each maintenance em-
ployee the Union wanted.  The information the Union requested 
was for the employees name, social security number, and dates 
and classifications.  Suttenfield prepared the information on 
each maintenance employee and presented it to HR Manager 
Buckley who in turn provided th
e information to Union Chair-
person Jorgensen.  Suttenfield 
testified Jorgensen did not ask 
for any maintenance employee j
ob descriptions, that Jorgensen 
told him he already had the job de
scriptions.    Suttenfield said 
he kept a copy of all maintena
nce employee job descriptions, in 
a binder, in a metal cabinet in his office. 
Manufacturing Supervisor Eric Mercer testified the Com-
pany decided in July 2007, that 
a transfer cart improvement was 
needed to move products throughout the Company and estab-
lished a project toward that end.  Mercer discussed the matter 
 ABB, INC.   17with Company Process Engineer Phillip Schieffer and it was 
decided to assign the transfer cart job duties to Phillip Porter, a 
code 18 electronic electrician. 
Mercer and Schieffer met with
 Porter on July 16, 2007, and 
told him he would have responsib
ility for the project.  Accord-
ing to Mercer, Porter first raised some safety concerns about the 
project but then stated he would not take the job because it was 
outside the scope of his electric
ian™s job.  Mercer ended the 
meeting telling Porter he would 
investigate whether the job was within the scope of Porter™s duties. 
Mercer met with his immediate 
supervisor, as well as, with 
Maintenance Supervisor Hoffman.  Hoffman gave Mercer a 
copy of Porter™s current job description.  Hoffman testified he 
highlighted portions of the job de
scription that pertained to the 
job Porter was being asked to 
perform.  Hoffman gave Mercer 
the April 1999 copy of the code 18 electronic electrician job 
description.   Mercer testified he scheduled 
a second meeting with Porter 
for the next morning July 17, 2007.  Mercer, Supervisor Shane 
Stewart and Porter attended.  Mercer testified. 
 I explained to Mr. Porter that I™d investigated his statement 
that the job was outside of his scope. I told him directly that 
on my investigation the job was within his scope and handed 
him the job description.  He looked
 at it briefly.  He said that, 
yes, he™s familiar with it, he helped write it, and handed it 
back to me. 
 Mercer said Porter refused the assignment, in part, because 
in the past he had received higher pay for performing additional 
duties and explained he no long
er received the higher pay so 
the job was no longer within his scope.  Mercer told Porter he 
would take it to the next step.  Porter asked for union represen-
tation.  Mercer contacted Un
ion Steward Rice and arranged 
another meeting for later that day. 
Mercer, Hoffman, Rice, and Porter met later that day.  Mer-
cer testified he handed Rice a co
py of Porter™s job description 
with selected portions highlight
ed but Rice handed it back say-
ing he recognized it as the correc
t description for Porter™s job.  
Hoffman testified he tried to give Rice a copy of the job de-
scription with highlighted por
tions but Rice looked at it and 
returned it because he had a copy and knew what was in it.  
Porter™s matter was not resolved at this meeting. 
Mercer testified that after the meeting Rice told him he 
would talk with Porter ﬁto convince him to take on the assign-
ment.ﬂ Hoffman testified Union Steward Rice reported back to Mer-
cer that Porter was not going to do the Job.  Mercer then 
brought Porter to Hoffman™s office where, according to Hoff-
man, Porter repeatedly refused to do the job. 
Hoffman, Mercer, and Porter then proceeded to the Human 
Resources Department.  Hoffman
 asked Union Steward Rice to 
join them.  Hoffman testified; ﬁwe went back over the scenarioﬂ 
and Porter kept refusing to do 
the job and was suspended pend-
ing further investigation. 
HR Manager Matt Boyle testified that following Porter™s 
suspension he met with Union International Representative 
Snow and Union Bargaining Chairman Jorgensen on July 18, 
2007, at a third step preschedul
ed grievance meeting unrelated 
to Porter™s situation.  Boyle said he and Jorgensen traded code 
18 electronic electrician job desc
riptions.  Boyle explained he 
gave Jorgensen the most updated April 1999 description while 
Jorgensen gave him the 1995 descri
ption.  Boyle said he and 
Jorgensen had also spoken the day before about Porter.  Boyle 
testified they then discussed what portions of the 1999 job de-
scription covered the duties the Company was asking Porter to 
perform.  Boyle specifically stated that neither Snow nor 
Jorgensen made any request on either July 17 or 18, 2007, to 
bargain over the job description. 
Boyle testified a third step meeting was held on July 31, 
2007, at which Porter™s situatio
n was discussed but stated nei-
ther Snow nor Jorgensen made any request to bargain over the 
code 18 electronic electrician j
ob description.  Boyle testified 
that neither Snow nor Jorgensen requested, at any time, from 
July 18, 2007, through the end of 2007 to bargain about the 
code 18 electronic electrician job 
description.  Boyle added that 
as of the trial herein, the Union had not made any request, in 
writing, to bargain about the co
de 18 electronic electrician job 
description. HR Manager Boyle testified he met in his office on August 
10, 2007, with Labor Relations Manager McAdams and 
Jorgensen and made a proposal to settle the Porter matter.  He 
said his proposal was rejected 
and he notified Jorgensen the 
Company™s final decision was to terminate Porter. 
V. ANALYSIS, DISCUSSION, AND CONCLUSIONS
 It is well settled and accepted that absent waiver or impasse 
an employer may not unilaterall
y change terms and conditions 
of employment for employees represented by a labor organiza-
tion.  
NLRB v. Katz,
 369 U.S. 736 (1962).  Stated differently, as 
a general proposition an employer commits an unfair labor 
practice if, without bargaining to impasse or obtaining a waiver, 
it effects a unilateral change of an existing term or condition of 
employment.  
Litton Financial Printing v. NLRB,
 501 U.S. 190, 
198 (1991).  It is undisputed the production and maintenance 
employees herein were and continue to be represented by the 
Union in an appropriate unit.   It is undisputed the Company 
has recognized the Union as the 
exclusive collective-bargaining 
representative of its employees 
and has entered into two collec-
tive-bargaining agreements with the Union covering the em-
ployees.   The second of the co
llective-bargaining agreements 
is currently in effect.  It is undisputed the Company had certain 
job descriptions in effect at the time the parties commenced 
negotiation for an initial collective-bargaining agreement in 
July 1998.  Included therein was 
a job description for a code 18 
electronic electrician dated J
une 15, 1995, and approved and 
signed by the Company on August 14, 1999. 
It is undisputed the Company in April 1999, changed some 
job descriptions and specifically changed th
e job description for 
a code 18 electronic electrician, the job description at issue 
herein. 
Numerous terms and conditions 
of employment have been 
held to be mandatory subjects of bargaining and the Company 
herein does not question that j
ob descriptions are a term and 
condition of employment and a mandatory subject of bargain-
ing.  For that matter, HR Manager Buckley agreed during the 
1998 negotiations for the initial collective-bargaining agree-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  18ment the Company would negotia
te concerning job descrip-
tions. It is likewise undisputed that the 1999 code 18 electronic 
electrician job description wa
s not signed by any Company 
official.  It is undisputed th
at the Union learned on or about 
July 17, 2007, the Company considered the 1999 code 18 elec-
tronic electrician job description to be in effect at that time 
because it advised code 18 electronic electrician Porter it was 
assigning him job duties for a work
 project pursuant to duties 
outlined in the 1999 job description.  The Union was notified 
on that same date and began at 
that point to represent Porter 
before the Company. 
The question then becomes; did the Company make the Un-
ion aware of the April 1999 changes to the 1995 job descrip-
tions at any time prior to July 17, 2007? 
I note that while the general proposition holds an employer 
commits on unfair labor practice 
if, without bargaining to im-
passe or obtaining a waiver, it 
effects a unilateral change to 
existing terms and conditions of 
employment; an employer is 
not absolutely prohibited from making changes, however, an 
employer is required before making changes in ﬁterms and 
conditions of employmentﬂ pursuant to Section 8(d) of the Act, 
to notify the union before effecting the changes so as to provide 
the union a meaningful opportunity to offer counter-proposals 
and counter arguments.  If upon 
notification by an employer, 
the union does not timely request bargaining, the employer is 
then free, under the Act, to make the changes outlined in its 
proposal for changes. 
Back to the question of whether the Company herein pro-
vided notice of the 1999 changes to the job descriptions prior to 
July 2007, and if so, did the Union timely seek or request bar-
gaining with the Company?  In order to answer certain of these 
questions it is necessary to make some credibility determina-
tions. Although many of the facts herein are undisputed and/or ad-
mitted, there are some sharp credibility conflicts in the accounts 

of relevant events provided by
 certain witnesses regarding no-
tice to the Union of the revised 1999 job descriptions specifi-
cally of the code 18 electronic 
electrician job description at 
issue herein. 
It is appropriate to make cer
tain observations regarding my 
credibility resolutions.  I have carefully reviewed the trial re-
cord and exhibits whether or not
 I have made reference to or 
discussed such herein.  There are certain credibility resolutions 
that are essential to resolve.  However, I have not attempted to 
resolve and/or reconcile every co
nflict; only those I deem perti-
nent in resolving the issues herein.  When necessary to resolve 
conflicting testimony my findings
 have rested, to a degree, on 
witness bias established, admitted or uncontested facts, cor-
roboration of testimony, and inherent probabilities.  In addition 
to the above considerations I was greatly impacted by impres-
sions I formed while watching the witnesses as they testified.  
The impressions I gathered were based on a combination of the 
witnesses™ mannerisms, how they
 spoke and their overall, ﬁon 
the witness standﬂ bearing.  I,
 to use a colloquial expression, 
ﬁsized upﬂ the witnesses in deciding whether their testimony 
struck me as fair, candid, and believable.  Having said that I 
certainly am not unmindful that 
resolutions of credibility con-
flicts are often difficult, requiring the weighing of plausible 
narrations of testimony by witnesses who appear truthful and 
no more biased or prejudice than
 others testifying differently.  
Indeed, resolutions by a judge, or a jury in a jury trial, are sim-
ply a practical solution, not 
a mark of absolute truth. 
I find there is a lack of reliable, credible, and valid evidence 
the Company notified the Union of changes to the 1995 job 
descriptions or that the Company,
 after the start of negotiations 
in 1998, provided the Union copies of the revised job descrip-
tions prior to July 2007.  In arriving at these findings, I credit 
the testimony of Government wi
tnesses Jorgensen, Zewe, and 
Rice, and where in conflict, I do not accept the testimony of 
company witnesses Buckley, Pickering, and Shackelford.  
Jorgensen, Zewe, and Rice, all currently employed by the 
Company, appeared to be truthf
ully testifying, as best they 
could, about the job descriptions
 and when and how that subject 
came up over the years including in bargaining negotiations. 
During negotiations for the ini
tial contract between the par-
ties the Union, in November 1998, requested, and the Company 
provided, a copy of all maintenance employee job descriptions 

including the description for th
e code 18 electronic electrician 
position.  The code 18 electronic
 electrician job description 
provided was dated June 15, 1995,
 and had been approved and 
signed by company representatives on August 14, 1997.  Zewe 
credibly testified the Union at the beginning of the initial nego-
tiations reviewed the job descri
ptions and concluded the de-
scriptions pretty much descri
bed the duties the maintenance 
employees performed in the vari
ous jobs.  The Union at that 
time accepted the job descriptions as written but made no men-
tion of waiving the right to thereafter bargain concerning job 
descriptions.  Company HR Manager Buckley said that during 
the 1998 negotiations the Company agreed it would be willing 
to negotiate job descri
ptions at some future date.  The credible 
evidence establishes this 1998 occasion just described was the 
only time the Company provided the Union with job descrip-
tions of 
all maintenance employees until the Company brought 
the issue back to the front when it provided the Union a revised 
job description for a code 18 elec
tronic electrician in July 2007. 
Former HR Hourly Employee 
Relations Manager Pickering 
kept employee job descriptions 
in a binder on the credenza in 
his office.  Pickering testified, 
and it is not disputed, that union 
bargaining committee member Zewe, on June 24, 1999, re-
quested, in writing, job descripti
ons for the Material Marshaller 
A and Material Marshaller B pos
itions and Pickering provided 
the two requested job descriptions
 to the Union and noted that 
fact on Zewe™s written request.  Pickering also noted on Zewe™s 
request, ﬁThis is the 2nd time I ga
ve this to Tom and we ran a 
complete copy and gave to the Union previously also.ﬂ  
Pickering added, ﬁI would have given them to the Union.ﬂ  I do 
not credit Pickering™s explana
tion that he gave a ﬁcomplete 
copyﬂ of the job descriptions to the Union, specifically to then 
Union Chairperson Shackelford in the summer of 1999.  In 
light of certain union official™s 
denials, my total rejection of 
Shackelford™s testimony and the logical sequence of events, I 
simply find Pickering™s testim
ony about providing Shackelford 
a copy of the revised job descriptions in the summer of 1999, to 
be unbelievable.  There is no showing the Company had ad-
vised the Union of any revisions to the job descriptions that 
 ABB, INC.   19might have alerted the Union to
 make any such request.  Al-
though Pickering testified he updated the Occupational Pro-
gression Channel numbers for th
e maintenance employees in 
April 1999, and he thought some j
ob descriptions were in fact, 
revised at the time, he could not
 say which jobs were revised 
nor did he say the Union was notified the Company had made 
or was making any such revisions.
  There was no stated reason 
for the Union to have requested 
a complete copy of all job de-
scriptions at the time not knowing of any revisions. I do not 
find believable the testimony that the Company just continued 
to supply copies of the job descriptions over and again to the 
Union. I do not credit former chairperson for the union bargaining 
committee, as well as, former Manager and/or Supervisor 
Shackelford™s testimony about be
ing given a revised copy of 
the job descriptions for the maintenance employees in book 
binder form in June 1999, while 
he was serving as chairperson 
for the Union.  In addition to my having carefully watched 
Shackelford as he testified there are a number of other factors 
that causes me to reject his testimony.  First, I note Shackelford 
seemed to have little problem recalling a specific conversation 
that occurred 10 years ago with Former HR Hourly Employee 
Relations Manager Pickering and at
 a time when he  had been 
retired and away from the Company for 6 years but had trouble 
recalling certain other things fully or accurately.  He recalled he 
was specifically told the job desc
riptions were the revised ones 
but only after first being asked in a leading manner and then by 
questions that inferred or suggested the answer sought.  
Shackelford, on direct examinati
on, could not recall being told 
what time period the job descriptions covered nor, at first, 
could he say if he received all of
 the job descriptions explaining 
he did not go through them.  Second, on cross-examination by 
Government counsel, Shackelfor
d testified he resigned his 
chairperson position with the Union; and only on cross-
examination, by union counsel
 did he acknowledge the union 
membership had removed him as 
chairperson, later reinstating 
him and he then, thereafter, resigned.  It seemed to me 
Shackelford did not wish to be fully candid in his testimony.  
Thirdly, in discrediting Shackelford, I note he could not recall, 
when questioned on cross-examination by Government counsel, 
who from the Union had requested the job descriptions he as-
serted he was given. When
 pressed further on cross-
examination by union Counsel, Sh
ackelford was again not sure 
who from the Union requested the 
job descriptions he said he 
was given.  After being questio
ned about the power held by 
those in leadership positions at
 the local Union, Shackelford 
acknowledged he was assumedly 
the most powerful person but 
still again could not recall who from the Union might have 
requested the job descriptions.   He then added he probably 
requested them himself.  Shackelf
ord then testified he requested 
the job descriptions at the behest
 of the shop stewards, yet, even 
though he claimed he requested th
e job descriptions, he did not 
even examine them to see what he had been provided but 
merely took the job descriptions to the union hall and placed 
them on a table.  Simply stated, and as previously noted, I do 
not credit Shackelford™s testimony. With regard to 
Shackelford™s creditability one factor was very persuasive, 
namely, his specifically denying, on cross-examination, of hav-
ing spoken with anyone prior to testifying at trial about his 
testimony regarding job descripti
ons.  He specifically stated, on 
cross-examination by union counsel, that he answered the ques-
tions he was asked about the jo
b description conversations he 
had that took place 10 years ago for the very first time when he 
responded to those questions on di
rect examination.  On redi-
rect, Shackelford acknowledged he had been questioned by 
company counsel regarding, among other things, whether he 
had gotten job descriptions from 
Pickering years ago.  I am 
persuaded Shackelford wanted to mold and shape his testimony 
in a manner he perceived woul
d help the Company without 
regard for being candid and telling the full and complete truth. 
I find no credible evidence that Shackelford requested from 
the Company and/or provided the Union with a copy of job 
descriptions in June 1999. 
Former HR Employee Relations 
Manager Pickering testified, 
without challenge, that on Se
ptember 15, 1999, he provided the 
Union, specifically Zewe, a 1-pa
ge list of all job codes and 
titles for the maintenance employees and wrote on the list 
ﬁgiven to Tom Zewe 9-15-99, at 9:00 am.ﬂ  I do not credit 
Pickering™s further testimony that he also provided Zewe a 
complete set or copy of all job descriptions at the same time he 
gave Zewe the 1-page list of job 
codes.  First, there is no show-
ing the Union requested a copy of all the job descriptions, nor is 
it shown the Union was aware of any April 1999 company revi-
sions of job descriptions.  Second, Pickering made no notation 
he had, yet again at that partic
ular time, provided a copy of the 
job descriptions to the Union.  
Third, Zewe denied being given 
any copies of revised job descriptions. 
It is undisputed the parties commenced negotiations in 2002, 
for a successor collective-bargaining agreement.  It is uncon-
tested the Union, on January 16, 2002, made a number of re-
quests for information from the Company including a request 
for ﬁexisting job descriptions and 
codes for jobs in the plant at 
the current time and date of last change.ﬂ  I specifically credit 
Jorgensen™s testimony Company Chief Spokesperson and/HR 

Manager Buckley said there had not been any changes to the 
job descriptions that everything remained the same.  I also spe-
cifically credit Zewe™s testimony that Buckley told them the job 
descriptions the Union ﬁhad in our possession that we received 
in the first negotiations were the job descriptions still in effectﬂ 
ﬁ. . . and there had been no changes to the job descriptions.ﬂ  I 
reject Buckley™s testimony, to th
e extent it suggests, he gave a 
copy of the job deceptions to the Union several days after the 
2002 negotiations began. 
Jorgensen credibly testified 
that during the 2002 negotiations 
and until the Company implemen
ted its Terms and Conditions 
of Employment, job descriptions
 were not discussed and were 
not part of the 2004 implemented Terms and Conditions of 
Employment.  HR Manager Buckle
y testified that periodically 
during the extended contract negotiations starting in January 
2002, the subject of job descri
ptions would come up and go 
away but never formally bargained about. 
It is undisputed that Union In
ternational Representative John 
Morris visited the Company on March 10, 2005, regarding the 
Union™s journeyman program.  Morris reviewed maintenance 
jobs, observed maintenance employees working.  Morris ad-
vised HR Manager Buckley a
nd Labor Relations Manager 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  20McAdams he had reviewed the j
ob descriptions and had copies 
with him at the time.  The job 
descriptions were provided to 
Morris by Union Bargaining Chairman Jorgensen.  The Com-
pany did not provide Morris any job descriptions nor did either 
Buckley or McAdams review the job descriptions Jorgensen 
had provided to Morris.  Again, to this point, there is no credi-
ble showing the Company provided the Union with all the re-
vised 1999 job descriptions or 
specifically provided the Union 
the revised code 18 electronic 
electrician job description. 
There is no evidence the Company provided the Union a 
copy of the revised job descriptions in January 2006, at the start 
of contract negotiations resulting in the current collective-
bargaining agreement.  I credit Jorgensen™s testimony that job 
descriptions were not discu
ssed during these negotiations. 
It is undisputed that on July 16, 2007, Manufacturing Super-
visor Mercer and Process Engineer Schieffer met with code 18 
electronic electrician Porter about a specific job assignment the 
Company wanted Porter to perform.  It is likewise undisputed 
Porter raised safety concerns 
about the project and advised he 
could not take the assignment because it was outside the scope 
of his job description.  It is 
undisputed Mercer agreed to look 
into the job description issue and get back with Porter. 
It is undisputed that on July 16, 2007, Supervisor Mercer 
discussed the code 18 electronic el
ectrician job description with 
Maintenance Supervisor Hoffman.  Hoffman gave Mercer a 
copy of the job description with highlighted portions that per-
tained to Porter.  It was concluded by Hoffman and Mercer the 
duties Porter was asked to pe
rform where within the duties 
outlined in the job description. 
It is undisputed Mercer met with Porter and Supervisor 
Steward on the morning of July 17, 2007.  It is undisputed 
Mercer showed Porter the job description and Porter continued 
to refuse to perform the job 
duties because he was not paid 
extra for doing so and the duties requested were not within the 
scope of his duties.  Mercer told
 Porter he would take his re-
fusal to the next level and Porter asked for union representation.  

It is undisputed Mercer cont
acted Union Steward Rice and 
arranged for another meeting on the issue that day. 
It is undisputed Union Steward Rice met with Supervisors 
Hoffman and Mercer in Hoffman™s office mid-morning on July 
17, 2007, to discuss the Porter matter.  Rice told the Company 
he considered the assignment for Porter to be voluntary.  It is 
undisputed Hoffman and Mercer s
howed Rice a copy of a code 
18 electronic electrician job desc
ription.  Rice acknowledged he 
had seen the job description 
before at sometime between 2003 
to 2006 when he, Rice, was a code
 18 electronic electrician, but 
he explained, the one he sa
w then was unsigned and undated 
and he assumed it was simply a 
work in progress by the Com-
pany.  I credit Rice™s testimony that he was given the high-
lighted copy of the job description notwithstanding the testi-
mony by Company witnesses they only showed him the copy.  I 
am fully persuaded that after the Company took the time to 
highlight the job description in 
order to demonstrate their posi-
tion Porter could be required to do 
the job, they wanted Rice to 
take the copy and review it.  I credit Rice™s testimony the high-
lighted code 18 electronic electr
ician job description he was 
given indicated it was revised April 1999.  As the evidence 
discussed hereinafter will further demonstrate, I find this was 
the first time the Union had be
en placed on notice or made 
aware the Company had changed the code 18 electronic electri-
cian job description from the 
1995 job description the Union 
had been given in 1998. 
It is undisputed Porter was su
spended pending investigation 
on July 17, 2007.  I credit Jorgensen™s testimony that on July 
17, 2007, Union Steward Rice ma
de him aware of Porter™s 
suspension and gave him the highlighted copy of the code 18 
electronic electrician job descri
ption Rice had been given by 
Hoffman and Mercer.  I specifically credit Jorgensen™s testi-
mony he had never, prior to th
at date, seen that revised job 
description before.  Jorgensen id
entified the job description he 
was given that day as the 1999 
code 18 electron
ic electrician 
job description. 
It is undisputed there were discussions on July 18 and 19, 
2007, concerning the Porter matter but nothing was resolved. 
I credit Union Bargaining Chairman Jorgensen™s testimony 
regarding the meeting he and Union Steward Rice had with HR 
Manager Boyle and Labor Re
lations Manager McAdams on 
July 26, 2007.  The Company provided a proposal to resolve 
the Porter matter but it was unacceptable to Porter.  Jorgensen 
explained to Boyle and McAdams he had examined the 1999 
job description they had given 
the Union on July 17, 2007, and 
ﬁfor sure this 1999 one has never been presented to the Union 
before.ﬂ  Jorgensen asked, ﬁw
hich of the two, the 1995 oneﬂ 
that the Union had on file at the Union hall, or, ﬁthis new 1999 
oneﬂ did the Company contend was the ﬁcurrent job descrip-
tion.ﬂ  Jorgensen was told the 1999 one.  I specifically credit 
Jorgensen™s testimony; ﬁmy reply was if that is in fact the case, 
then I™m requesting negotiations.ﬂ 
It is undisputed the Company and Union met on more than 
one occasion in early August in an effort to resolve the Porter 
matter but without success. 
It is undisputed Jorgensen met with Boyle and McAdams on 
August 10, 2007, at which time the Company™s proposal to 
settle the Porter matter was rejected.  It is undisputed the Com-

pany™s decision at that time was to terminate Porter.  What is 
disputed is whether Jorgensen 
requested negotiations regarding 
the revised job description.  HR
 Manager Boyle denied Jorgen-
sen ever made a request to ba
rgain the April 1999 job descrip-
tion.  I, however, credit Jorgensen™s testimony he told Boyle 
and McAdams that if their position, ﬁis still the same, that the 
1999 job description is your curren
t job description, again, I™m 
requesting negotiations.ﬂ  In ad
dition to my earlier described 
observations regarding Jorgensen™s  demeanor, I note the Union 
consistently took the position 
the job descriptions were nego-
tiable and upon learning the Company had changed the code 18 
electronic electrician job descript
ion it is logical and extremely 
likely Jorgensen again requested 
negotiations as he had earlier 
done on July 26, 2007. 
In summary to this point, it is
 clearly established and I find, 
the Company initially changed the code 18 electronic electri-
cian job description in 1999 without
 prior notice to the Union.  
Notice was first provided to the Union when the Company 
implemented its unilaterally chan
ged code 18 electronic electri-
cian job description on July 17, 
2007.  It is clear that almost 
immediately, that is on July 26 and August 10, 2007, the Union 
requested negotiations regardin
g the code 18 electronic electri-
 ABB, INC.   21cian job description.  It is 
clearly established the Company 
failed and refused to bargain as requested. 
I turn now to the issue of whether the unilateral changes to 
the code 18 electronic electrician 
job description were material, 
substantial, and significant.  Ge
nerally, an employer has a duty 
to bargain with its employees exclusive collective-bargaining  
representative before making ch
anges in wages™ hours or other 
terms and conditions of employ
ment; however, that duty only 
arises if the changes are material, substantial, and significant 
ones affecting the terms and 
conditions of employment.  
Millard Processing Services,
 310 NLRB 421, 425 (1993).   
The duties in the 1999 job description for the code 18 elec-
tronic electrician were enhanced over the duties outlined in the 
1995 job description.  Duties th
at were added in the 1999 job 
description listed under ﬁPosition 
Summaryﬂ included: ﬁmodify 
and edit machine language controls,ﬂ ﬁbuild machine controls, 
GW basic and visual basic 
programming,ﬂ and ﬁsetting up 
computer systems and installing 
various software systems.ﬂ  
There is a completely different list of tools needed in the 1999 
job description from the 1995 job description.  In the 1995 job 
description the workers were re
quired to have items such as 
volt meters, tube testers, sma
ll hand tools, grinders, and sand-
ers.  Under the 1999 ﬁTools and Equipmentﬂ portion of the job 
description  the workers are requi
red to have various equipment 
including scope meters, circuit boa
rd testers, Quad and Dual 
trace scopes, robot and CNC 
programming, and diagnostic 
equipment, and all plant computer systems including various 
software and processors.  The ﬁMaterialsﬂ section of the 1999 
job description is revised comple
tely.  Some of the materials 
listed in the 1999 job description but not included in the 1995 
job description were: ﬁHydraulic 
servo, transducers, E-proms, 
encoders, power supplies, PC boards, DC drivers, transformers, 
PLC™s, converters, rectifiers, S
CR™s, diodes, capacitors, transis-
tors, motors, starters, switches,
 coils,  conduit and fittings, re-
lays [and] timers.ﬂ The 1999 job 
description under ﬁEssential 
Functionsﬂ added 14 new functions for the code 18 electronic 

electrician to perform.  Some 
of the additional functions in-
cluded: ﬁdesign and fabricate el
ectronic controls,ﬂ ﬁdevelop and 
assemble upgrades to electronic c
ontrols,ﬂ ﬁtest, repair and set 
up hydraulic servo controlled eq
uipment,ﬂ ﬁunderstand and use 
various machine-programming langua
gesﬂ and ﬁcalibrate robot 
arm and re-teach.ﬂ  The 1999 job 
description contains a newly 
required ﬁEducation, Experience 
and Skills, Requiredﬂ section 
that sets forth specific educatio
nal degrees and/or training re-
quirements for the job. 
It is clear, and for that matt
er does not appear to be chal-
lenged, that the changes to the code 18 electronic electrician job 
description, contained in the 199
9 revision, were material, sub-
stantial, and significant. 
I find the Company unilaterally changed the code 18 elec-
tronic electrician job description,
 as implemented, on July 17, 
2007, and refused on July 26 and August 10, 2007, after being 
requested by the Union, to bargain about the code 18 electronic 
electrician job description.  Th
ese acts of the Company violate 
Section 8(a)(5) and (1) of the Act and I so find. 
I turn now to the certain defe
nses raised by the Company 
and, as explained below, find ea
ch is without merit.  The com-
pany asserts the changes to the code 18 electronic electrician 
job description took place in April 1999, and notes the Union 
did not file its unfair labor practice charge until January 16, 
2008 (approximately 7-1/2 years thereafter) well outside the 6-
month statue of limitation imposed 
by Section 10(b) of the Act.  
Simply stated, in the Company™s view, the charge is time 
barred by Section 10(b) of the Act. 
Section 10(b) of the Act provides in pertinent part that ﬁno 
complaint shall issue based upon any unfair labor practice oc-
curring more than 6 months prior to the filing of the charge 

with the Board and the service of a copy thereof upon the per-
son against whom such charge is made.ﬂ  Here the facts estab-
lish the Union did not have notice of changes to the code 18 
electronic electrician job description until July 17, 2007.  There 
is simply no credible showing the Union had clear and un-
equivocal notice of the changes prior to that time.  Thus, the 
charge was timely filed and is not
 barred by the 10(b) statute of 
limitations. 
The Company also contends it is entitled to dismissal of the 
allegations set forth in the 
Government™s amendment to 
amended complaint wherein it is alleged the Company failed 
and refused to bargain in response to alleged oral bargaining 
requests from the Union because 
no just circumstances existed 
to allow the Government to va
lidly amend its already amended 
complaint.  I reject the Company™s assertions on this point.  I 
have concluded the Company™s unilaterally changing the code 
18 electronic electrician job desc
ription violated the Act and 
was based on a timely 
filed charge.  The Union did not become 
aware of the changes to the job description in question until the 
Company held code 18 electronic electrician Porter to the re-
vised standards contained therein and disciplined him as a re-
sult thereof.  Immediately upon notice of the changes the Union 
asked to bargain about the revise
d job description.  Bargaining 
over the changes to the code 18
 electronic electrician job de-
scription flows out of and is inextricably intertwined with the 
unilateral change of the job desc
ription itself.  Each arose from 
the same factual circumstances a
nd are part of the continuing 
sequence of events.  The bargaining request issue is sufficiently 
grounded in the original timely file charge such as to support 
the complaint allegations related to the bargaining requests.  
The mere fact the Government waited until a few days before 
trial to amend the amended complaint to include the bargaining 
request in no way warrants a different conclusion. 
The Company™s contention the Union waived its right to 
bargain over the substance of the April 1999 revisions of the 
code 18 electronic electrician job 
description is without merit.  
The record evidence establishes the Union never at any time 
clearly and unmistakably waived 
its right to negotiate job de-
scriptions.  Quite the contrary, the Union, from the initial con-
tract negotiations, made it clear to the Company it was not 
waiving its right to negotiate 
job descriptions.  The Company 
acknowledged the Union was not wa
iving its right to negotiate 
job descriptions thereafter.  The Company™s chief spokesperson 
at the initial negotiations even expressed the Company™s will-
ingness to thereafter negotiate j
ob descriptions.  The Union at 
the start of each of the negotiations toward a new collective- 
bargaining agreement inquired about the status of the job de-
scriptions and was told each time the job descriptions remained 
the same.  The Union did not wa
ive its right to negotiate job 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  22descriptions by inaction.  In f
act as soon as the Union was put 
on notice of changes to the code 18 electronic electrician job 
description in July 2007, it i
mmediately sought to bargain over 
that job description. 
CONCLUSIONS OF 
LAW 1. The Company, ABB, Inc., is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. Local 2379, United Autom
obile, Aerospace & Agricul-
tural Workers of America is a labor organization within the 
meaning of Section 2(5) of the Act. 
3. The Company violated Section 8(a)(5) and (1) of the Act 
by on or about July 17, 2007, unilaterally changing the job 
description for code 18 electronic
 electricians; and, by on or 
about July 26 and August 10, 2007, failing and refusing to bar-
gain with the Union over the code 18 electronic electrician job 
description. 4. The Company™s unfair labor practices specified in 3 
above, affect commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
REMEDY Having found that the Company has engaged in certain un-
fair labor practices, I find it necessary to order the Company to 
cease and desist there from and to take certain affirmative ac-
tion designed to effectuate the polic
ies of the Act as set forth in 
the recommended Order below. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Company, ABB, Inc., Jefferson City, Missouri, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Unilaterally changing the 
code 18 electronic electrician 
job description, or any other job description, without prior no-
tice to the Union and without affording the Union the opportu-
nity to bargain with respect thereto. 
(b) Failing and refusing to bargain with the Union concern-
ing changes to the code 18 electronic electrician or any other 
job description.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action. 
(a) Upon request of the Union rescind the April 1999 code 
18 electronic electrician job de
scription and bargain in good 
faith with the Union concerning changes to the code 18 elec-
tronic electrician job description.  
(b) Post at its Jefferson City, Mi
ssouri facility copies of the 
attached notice marked ﬁAppendix.ﬂ
5  Copies of said notice, on 
                                           
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
forms provided by the Regional 
Director for Region 14, after 
being duly signed by the Company™s authorized representative, 
shall be posted by the Comp
any immediately upon receipt 
thereof, and be maintained by it for 60 consecutive days there-
after, in conspicuous
 places, including all 
places where notices 
to employees are customarily posted. Reasonable steps shall be 
taken by the Company to insure that said notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that, during the pendency of these proceedings, the Company 
has gone out of business or clos
ed the facilities involved in 
these proceedings, the Company shall duplicate and mail, at its 
own expense, a copy of the no
tice to all current and former 
employees employed by the Company at any time since July 
17, 2008. 
(c) Notify the Regional Director for Region 14, in writing, 
within 20 days from the date of this Order, what steps the Re-
spondent has taken to comply. 
APPENDIX 
NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations 
Board has found that we vio-
lated Federal labor law and has or
dered us to post and obey this 
notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 unilaterally change the code 18 electronic elec-
trician job description, or any 
other job description, without 
prior notice to the Union and without affording the Union an 
opportunity to bargain with respect thereto. 
WE WILL NOT
 fail and refuse to bargain with the Union con-
cerning changes to the code 18 electronic electrician or any 
other job description.  
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL
, upon request of the Union, rescind the April 1999 
code 18 electronic electrician 
job description and bargain in good faith with the Union concerning the code 18 electronic 
electrician job description. 
ABB INC
.                                                                     
 5 If this Order is enforced by a Ju
dgment of the United States Court 
of Appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 

  